 



EXHIBIT 10.2
RES-CARE, INC.
2005 OMNIBUS INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT
     THIS AWARD AGREEMENT, pursuant to the Res-Care, Inc. 2005 Omnibus Incentive
Compensation Plan (the “Plan”), is executed this ___day of ___, 200___, (the
“Effective Date”) between Res-Care, Inc. (the “Corporation”) and ___(the
“Participant”).
     WHEREAS, the Board of Directors (the “Board”) and the Executive
Compensation Committee of the Board (the “Committee”) have determined that it is
in the best interest of the Corporation and appropriate to the stated purposes
of the Plan that the Corporation grant to the Participant an award of restricted
stock of the Corporation pursuant and subject to the terms and conditions of the
Plan and of Participant’s Employment Agreement with the Corporation dated ___,
2005 (the “Employment Agreement”).
     NOW, THEREFORE, in consideration of the premises and mutual covenants in
this Agreement, the parties agree as follows:

  1.   INCORPORATION OF THE PLAN. This Agreement and the Restricted Shares
granted are and shall be in all respects subject to the terms and conditions of
the Plan, a copy of which Optionee acknowledges receiving at the time of the
execution hereof. The rights of Optionee and the obligations of the Corporation
hereunder are subject to the terms and conditions of the Plan, including,
without limitation, those dealing with the payment of federal, state and local
taxes, and of this Award Agreement. Any decision made, or action taken, by the
Board or the Committee arising out of or in connection with the interpretation
and administration of the Plan shall be final and conclusive. All capitalized
terms used in this Agreement not otherwise defined herein shall have the
meanings set forth in the Plan, unless a different meaning is plainly required
by the context.     2.   RESTRICTED STOCK GRANT. Pursuant to the terms of
Participant’s Employment Agreement, Corporation hereby grants to the Participant
___(___) shares of the common stock of Corporation, no par value (the
“Restricted Shares”) in exchange for the continued employment of the Participant
by the Corporation. The Restricted Shares granted hereunder shall be fully paid
and nonassessable, in the manner set forth in the Plan.     3.   RESTRICTED
PERIOD.

a) With respect to ___shares [1/3 of total award (the “Annual Fixed Restricted
Shares”)] the Restricted Shares shall be subject to forfeiture during the period
beginning with the Effective Date and ending five (5) years thereafter (the
“Restricted Period”) provided, however, that the Annual Fixed Restricted Shares
shall vest, and no longer be subject to the restrictions contained herein, in
accordance with the following schedule:

 



--------------------------------------------------------------------------------



 



          Date On or After Which   Number   Restricted Shares Vest   of Shares
that Vest  
 
    —  
 
    —  
 
    —  

b) With respect to ___shares (the “Annual Performance Restricted Shares”) [2/3
of the Award] the Annual Performance Restricted Shares shall be subject to
forfeiture during the period beginning with the Effective Date and ending on the
March 15 after the fifth anniversary of the award (the “Performance Restricted
Period”); provided however, that if the Trailing EBITDA Test as defined in the
Participant’s Employment Agreement has been met on each of the vesting dates,
the Restricted Shares shall vest in accordance with the following schedule:

          Date On or After Which   Number   Restricted Shares Vest   of Shares
that Vest  
March 15, 2008
    —  
March 15, 2009
    —  
March 15, 2010
    —  

If the Trailing EBITDA Test is not met as to any one of the dates above, the
shares that would have vested on that date shall be forfeited as of that date.
c) Upon such vesting, that portion of the Restricted Shares shall no longer be
Restricted Shares hereunder. During the Restricted Period, except as otherwise
provided herein, any still-Restricted Shares shall be forfeited in the case of
any voluntary or involuntary termination of such Participant’s service as an
employee of the Corporation for any reason. Upon forfeiture for any reason, the
Participant shall have no further rights under the Plan or this Award Agreement
as to such forfeited Restricted Shares. Notwithstanding the above, the
forfeiture provisions shall lapse, shall be of no further force or effect, and
the Restricted Shares shall immediately vest, upon the happening of any of the
following while the Participant is still employed by the Corporation:

  •   the death of the Participant;     •   Permanent disability of Participant
as defined in the Employment Agreement; or     •   Change in Control of the
Corporation as defined in the Plan.

  4.   ISSUANCE; TRANSFER RESTRICTIONS. During the Restricted Period, the
Participant may not sell, transfer, pledge, assign, hypothecate or otherwise
dispose of Restricted Shares other than by will or the laws of descent and
distribution. Any attempt by a Participant to sell, transfer, pledge, assign,
hypothecate or otherwise dispose of Restricted Shares during the Restricted
Period shall be null and void and of no effect. Upon issuance of the Restricted
Shares, the Participant shall be the owner of all the shares represented by the

2



--------------------------------------------------------------------------------



 



certificate or otherwise designated for Participant. Subject to the forfeiture
provisions, the Participant shall have all the rights of a shareholder with
respect to such shares, including the right to vote the Restricted Shares and to
receive all dividends and other distributions paid with respect to them. The
certificate, if any, issued for the Restricted Shares or the account in which
the shares are held shall be imprinted or designated with the following legend
(which legend shall be in addition to any other restrictive legends required by
applicable securities laws and regulations and any shareholders’ or other
agreement that the Restricted Shares are subject to):
The Securities represented by this certificate are considered restricted shares
and are subject to, and may not be sold,
exchanged, transferred, pledged, assigned, hypothecated, or otherwise disposed
of except in compliance with, the Res-Care, Inc. 2005 Omnibus Incentive
Compensation Plan document dated April 26, 2005 and corresponding Award
Agreement dated __________, 200__, by and between the Corporation and the
shareholder, copies of which will be provided upon request.

  5.   SHARES IN ESCROW. By execution of this Award Agreement, the Participant
agrees that the shares shall be deposited by the Corporation’s transfer agent
with the Secretary of the Corporation or his/her designee. At the expiration of
the Restricted Period, the restrictions in this Award Agreement shall, except as
otherwise specifically provided in the Award Agreement, expire and the
Corporation shall, subject to the provisions of this Award Agreement, deliver
the shares to the Participant free of the restrictions. Such delivery shall be,
at Participant’s discretion, either in certificate form or by electronic
delivery to Participant’s brokerage account.     6.   SECTION 83(b) ELECTION. If
the Participant files an election under Internal Revenue Code (the “Code”)
Section 83(b), the Participant shall contemporaneously furnish the Secretary of
the Corporation or his/her designee a copy of the election.     7.   TAX
WITHHOLDING. Participant must make arrangements satisfactory to the Committee to
pay to the Corporation any federal, state or local taxes required to be withheld
with respect to an Award issued under the Plan at the earlier of (i) the making
of an 83(b) election as provided in Section 6, or (ii) upon vesting of the
Restricted Shares in accordance with this Agreement, based in each case upon the
Committee’s determination of Fair Market Value of the shares taxable at each
such date. If a Participant fails to tender or tender in full a check for such
tax withholding, the Corporation has the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant, including payment of
salary or bonus owed to Participant.     8.   ADJUSTMENT PROVISIONS. The
aggregate number of Restricted Shares granted hereunder and subject to
restriction from time to time shall be proportionately adjusted as described in
Section 3.2 of the Plan.

3



--------------------------------------------------------------------------------



 



  9.   EMPLOYMENT OF PARTICIPANT. Neither the adoption of the Plan nor the
granting of any Restricted Shares under the Plan shall be deemed to create a
contract of employment or impose any obligation on the Corporation as employer
to continue the employment of a Participant. In the absence of a written
contract to the contrary, a Participant’s employment with the Corporation shall
be, and continue to be, “at will”, terminable for any reason or for no reason by
either the Participant or the Corporation, with or without notice. If the
Participant has a written employment agreement with the Corporation, the terms
and conditions of the employment agreement shall remain unaffected by this Award
and the Participant’s employment status shall continue to be governed
exclusively by the employment agreement.     10.   NOT INTENDED TO BE DEFERRED
COMPENSATION. This Agreement is intended to award restricted stock that is not
deferred compensation within the meaning of Section 409A of the Code, and it
shall be interpreted and administered consistent with this intent. Therefore,
neither the Committee nor Participant shall have or exercise discretion in a way
that would delay the inclusion of income of the Restricted Shares Award
hereunder (other than the vesting schedule set forth in Section 3), including,
but not limited to, substitution of other Restricted Shares, or extension of the
Restricted Period as set forth herein.     11.   REPRESENTATIONS. The
Corporation has registered the issuance of the shares. The Participant agrees to
comply with all applicable SEC rules, including Rule 144 of the Securities Act
of 1933, the Corporation’s applicable securities trading policy and all
reporting obligations concerning trades of the Corporation’s stock.     12.  
ENTIRE AGREEMENT. This Agreement and the Plan constitute the entire
understanding and agreement between the Corporation and Participant with regard
to all matters herein. There are no other agreements, conditions or
representations, oral or written, expressed or implied with regard thereto. This
Agreement may be amended only in writing, signed by all of the parties.

         
 
  Res-Care, Inc.
 
       
 
  By:    
 
       
 
      Ronald G. Geary
 
       
 
  Title: Chairman, President and Chief
Executive Officer
 
       
 
  Date:    
 
       
 
       
 
  Participant

 
       
 
   
 
       
 
  Date:    
 
       

4